453 F.2d 750
Rudolph GIBSON, Petitioner-Appellant,v.L. L. WAINWRIGHT, Director, Florida Division of Corrections,Respondent-Appellee.
No. 71-2268 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 4, 1972.

Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
This habeas corpus appellant, Rudolph Gibson, is a prisoner of the State of Florida, convicted of the armed robbery of a supermarket at the point of a sawed off shotgun, appeals the denial of his application for the writ.  We affirm the judgment of the District Court under the provisions of our Local Rule 21.1a


2
Affirmed.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I
1a See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966.